The Smiths leased their undivided 22/24 interests for oil and gas purposes. Their lessee (United Fuel Gas Company) owned an undivided 1/24 of the land in fee. Mrs. Adkins leased to another person her 1/24 for oil and gas purposes.
The land contains 240 acres. The lessees entered into a working arrangement for drilling and operating. 230 acres *Page 183 
were allotted to the lessee of the Smiths, and 10 acres to Mrs. Adkins' lessee. The lessors, not being parties to the working agreement between the lessees were not affected by it certainly in so far as concerns their rights as among themselves. Therefore, in considering the rights of the lessors, co-tenants, as among themselves, the working agreement must be disregarded.
The lessee of the owners of the undivided 22/24 of the land (the lessee also being an owner of 1/24) entered upon the land and drilled a producing gas well. In other words, these co-tenants, for purposes of drilling and operating, took possession of 230 acres and produced gas therefrom. Under settled principles of this jurisdiction they must account to their co-tenant, Mrs. Adkins, for 1/24 royalty of the gas thus produced. Cecil v. Clark, supra. The same principle applies to Mrs. Adkins. Her lessee took like possession of the 10 acres and drilled a well which produced gas. She must account to her co-tenants for their undivided interests.
Upon this analysis there would seem to be no doubt of the correctness of the court's solution of this case as announced in the opinion written for it by Judge Lively.